Citation Nr: 1730905	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  09-18 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to April 30, 2013, and to a disability rating greater than 10 percent from April 30, 2013, for bilateral hearing loss on an extraschedular basis.  

2.  Entitlement to service connection for acne.  

3.  Entitlement to service connection for a psychiatric disorder, to include major depressive disorder and panic disorder with alcohol use disorder, and to include as secondary to a service-connected disability. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1987 to September 1995.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from August 2007 and March 2015 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2010 and June 2014, the Board remanded the claim for increased compensation for bilateral hearing loss for further development.  In February 2016, the Board adjudicated the claim based on the schedular criteria and referred the claim for an extraschedular rating to the Director of Compensation Service.  The Director of Compensation Service denied the claim in the first instance in April 2017.  The case is again before the Board for further appellate proceedings.  

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed, to include the transcript of the April 2010 Board hearing presided over by the undersigned Veterans Law Judge. 

The issue of service connection for a disorder manifested by dizziness, loss of balance, and vertigo (claimed Meniere's Syndrome), to include benign paroxysmal positional vertigo, and to include as secondary to the service-connected bilateral hearing loss disability has been raised by the record, to include in a March 2014 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Also, the issue of service connection for headaches, to include as secondary to the service-connected tinnitus, has been raised by the record, to include in a July 2013 Veteran statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issues of entitlement to service connection for acne, and entitlement to service connection for a psychiatric disorder, to include major depressive disorder and panic disorder with alcohol use disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

During the entire  appeal period, the evidence does not present such an exceptional or unusual disability picture so as to render the regular schedular standards for a bilateral hearing loss disability impractical.  


CONCLUSION OF LAW

For the entire appeal period, the criteria for an initial compensable disability rating prior to April 30, 2013, and to a disability rating greater than 10 percent from April 30, 2013, on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86(a), Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

In February 2016, the Board remanded the claim on appeal and referred the claim on appeal to the Director of Compensation Service.  In April 2017, the Director of Compensation Service denied entitlement to increased ratings for hearing loss on an extraschedular basis.  The claim was then readjudicated in an April 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  Because service connection has been granted and an initial disability rating and effective date have been assigned, the purpose for serving notice has been fulfilled and further VCAA notice as to the claims for increased ratings for the bilateral hearing loss disability is unnecessary.  Dingess v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations regarding his claim for increased compensation.  The examiners each conducted an examination and together they provide sufficient information regarding the Veteran's hearing loss manifestations and functional impact thereof such that the Board can render an informed determination.  The Board acknowledges that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.  In this case, the VA examiners included reports as to the functional effects caused by the Veteran's hearing disability, and therefore the VA examinations are adequate for extraschedular rating purposes.  Further, the Veteran himself has provided statements and testified as to the functional effects caused by his hearing loss disability.  The Board finds that the examinations together, and in conjunction with the other evidence of record, are adequate for extraschedular rating purposes.  

Extraschedular Evaluation

Per the Board's February 2016 remand, the AOJ referred the issue of entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) to the VA Director of Compensation and Pension Service.  In an April 2017 determination, the VA Director of Compensation and Pension Service considered this issue and found that the Veteran's hearing loss does not significantly impact employment and that this case does not present such an exceptional or unusual disability picture which would render application of regular rating schedular standards impracticable.  Thus, in April 2017, the VA Director of the Compensation and Pension Service denied entitlement to an extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1).  The issue of entitlement to extraschedular evaluation for bilateral hearing loss under 38 C.F.R. § 3.321(b)(1) is now before the Board for appellate adjudication. 

To warrant an extraschedular rating, the Board is governed by the elements provided in Thun v. Peake, 22 Vet. App. 111 (2008).  The Board must determine whether the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.  38 C.F.R. § 3.321(b).  This determination requires the satisfaction of the following elements:  (1) The evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Thus, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  (2) The claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  The first element compares a claimant's symptoms to the rating criteria while the second element addresses the resulting effects of those symptoms.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  Although these elements are interrelated, they involve separate and distinct analyses, and if either element is not met, then an extraschedular rating is not warranted.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and an extraschedular rating must be denied.  Thun v. Peake, 22 Vet. App. 111 (2008).  

In Doucette v. Shulkin, No. 15-2818 (March 6, 2017), the Court held that the ratings criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech, including in an everyday work environment, as these are precisely the effects that VA's audiometric test are designed to measure.  See Doucette, at p. 4-5.  The Court further held that when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria.  Id. at p. 4. Specifically, the Court discussed how VA's rating criteria for hearing loss provides for evaluating hearing loss based on a combination of puretone averages and speech discrimination, measuring a Veteran's ability to hear sound at specific frequencies and volumes and to identify spoken words, respectively.  Id.  The Court also noted that the 1994 amendments to 38 C.F.R. § 4.85 expressly recognizes exceptional patterns of hearing impairment, such that VA can fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting, such as every day work environments and in the presence of environmental noise, which often cannot be overcome by the use of hearing aids.  Id.

Here, the Board finds that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical.  The Veteran is competent to report his hearing loss symptoms and observations, and the Board finds that such reports are credible.  The Veteran has also submitted statements from family members and co-workers attesting to their observations of the Veteran with regard to his hearing loss, and the Board finds that such reports are credible.  

For the entire appeal period, the evidence shows that the Veteran has difficulty having conversations with people in different contexts, to include in contexts with environmental noise, and that the Veteran has difficulty understanding communications and identifying spoken words in different contexts.  For example, on VA examination in June 2007, the Veteran reported that he needs to have conversation repeated especially when listening in background noise, and the examiner noted that he should be able to hear conversation at close range.  On VA examination in July 2014, the Veteran reported difficulty understanding the TV and hearing in crowds.  In a May 2013 VA audiology note, the Veteran repeatedly asked for repetition of information and asked providers to speak up.  In an October 2014 private DBQ, the Veteran reported that he has problems talking on the phone at times.  In a February 2015 Veteran statement, the Veteran stated that he has difficulty hearing in large crowds and hearing home devices such as the television.  In a March 2011 statement, the Veteran reported difficulty hearing the cues during audiological testing.  The evidence also shows that the Veteran's social relationships have been impacted due to his difficulty communicating with them.  For example, in a September 2014 VA psychiatric examination, the Veteran reported that things "started going downhill in 2007 in terms of being around people" because of his hearing loss.  The Veteran reported in his February 2015 statement that at work, he often gets complaints about speaking too loudly, and that dealing with this on a daily basis causes stress and aggravation.  The Veteran testified at the April 2010 Board hearing that customers tell him that he is yelling at them, and that that is because he cannot really hear himself speak.   

Thus, the evidence shows that the Veteran's functional impairments include difficulty having conversations with people in various contexts, to include at work and in the presence of environmental noise.  These statements also reflect that the Veteran has difficulty hearing sounds and has difficulty understand speech, thereby resulting in speaking loudly and impaired communication with others in person, in groups, and over the phone.  Per Doucette, such functional impairments of difficulty understanding speech and hearing sounds are contemplated by the rating criteria.  

The Board acknowledges that the Court in Doucette provided that when there a report of other functional effects of his bilateral hearing loss disability, such as dizziness, vertigo, ear pain, recurrent loss of balance, or social isolation due to difficulties communicating, the Board is required to explain whether the rating criteria contemplate the functional effects of those symptoms.  See Doucette, at p. 4.  

Here, the Board acknowledges that the Veteran has reported that he experiences dizziness, loss of balance, and vertigo, and that he believes that such symptoms are due to his hearing loss, as reported in a July 2013 statement.  However, the Board notes that the Veteran has also argued, such as in his March 2014 statement, that he has Meniere's Syndrome that is due to hearing loss.  The determination as to which reported symptoms (other than hearing loss) may be medically attributed to a hearing loss disability is a medical determination beyond the ability of a lay person.  Because there is no indication that the Veteran has medical expertise or training, the Veteran is not competent to provide an opinion as to whether his reported symptoms other than hearing loss may be medically attributable to his hearing loss disability.  On review, there is no medical evidence to show that the Veteran's symptoms of dizziness, loss of balance, and vertigo are medically attributable to his hearing loss disability.  On the other hand, the medical evidence, such a June 2007 private otolaryngologist note, noted the Veteran's reported vertigo and dizziness and imbalance, and such medical evidence showed that the Veteran's reported symptoms are possibly due to the distinct diagnosis of benign paroxysmal positional vertigo.  Accordingly, to the extent that the Veteran has argued that he is entitled to compensation for these symptoms of vertigo, loss of balance, and dizziness, the Board has referred the Veteran's claim of service connection for a disability manifested by vertigo and dizziness secondary to hearing loss to the AOJ for adjudication, as noted above.  

The Board also acknowledges that the Veteran has reported that he is socially isolated due to his difficulties communicating.  For example, the Veteran reported in a February 2015 statement that he is "bound to [his] home" due to his hearing limitations.  In the February 2014 statement, the Veteran reported that given his seclusion at home, changes in "social expressiveness," difficulty sleeping, and other emotional or behavioral symptoms, he was seen by Dr. D., who reportedly told him that he had psychiatric disability and that hearing loss was a contributing factor to the Veteran's psychiatric disability.  The Veteran also reported that Dr. C. rendered the distinct diagnosis of Major Depressive Disorder, and there is an August 2015 letter from Dr. C., in which Dr. C. stated that the Veteran's hearing loss is a factor that has precipitated his current psychiatric disability.  The Board notes, as discussed above, that the Veteran receives complaints from co-workers speaking too loudly, and that this reportedly causes stress and aggravation.  Thus, to the extent that the Veteran has argued that he is entitled to compensation for his behavioral and emotional symptoms such as social impairment, the Board has remanded the Veteran's claim of service connection for a psychiatric disability secondary to hearing loss to the AOJ to issue a statement of the case, as discussed in the remand below.  

The Board acknowledges that in a May 2013 VA audiology note, the Veteran reported a subjective history of headaches and left ear pain that he believed were due to his hearing loss disability.  Also, in a July 2013 Veteran statement, the Veteran essentially argued that his ailment of headaches is due to his hearing loss.  Again, because the Veteran does not have medical training or expertise, he is not competent to provide an opinion as to whether his reported headaches and left ear pain may be medically attributable to his hearing loss disability.  On the other hand, the extensive otolaryngological and audiological medical evidence, to include the Veteran's multiple VA audiological examinations, provides no indication that the Veteran's reported symptoms of left ear pain and headaches may be medically attributable to his hearing loss disability.  Indeed, in a May 2013 email from a VA Chief of Audiology, Dr. B., to the Veteran, the Veteran was informed that his headaches may be due to stress that is caused by his tinnitus.  Given this lack of medical evidence to show that the Veteran's reported headaches and left ear pain may be medically attributable to his hearing loss disability, the Board will not consider the Veteran's symptoms of headaches and left ear pain when rendering a rating for his hearing loss disability on appeal.  See Mittleider v. West, 11 Vet. App. 181 (1998).  The Board also notes that the Veteran reported in a May 2013 statement that in an April 2013 VA audiology appointment, the beeping during the audiology test was causing him left ear pain.  In this case, the test itself reportedly caused left ear pain, and such left ear pain is not shown to be medically attributable to the Veteran's hearing loss disability. 

On review, after comparison of the Veteran's disability picture with the schedular rating criteria's contemplated symptoms, severity thereof, and functional impairments therefrom, the Board finds that the Veteran's level of severity and symptomatology of his service-connected hearing loss disability are contemplated by the established criteria found in the rating schedule for a hearing loss disability.  Accordingly, the Board finds that the evidence does not present such an exceptional or unusual disability picture that the available schedular evaluations for the service-connected hearing loss disability are inadequate.  

Regarding the second element of Thun, the Board acknowledges the Veteran's essential argument that his hearing loss causes marked interference in his occupation.  The Veteran and his work colleagues have reported instances of how difficulties with understanding speech, communicating, and hearing impacts his ability to work.  Statements from co-workers attest to miscommunication problems, and as to Veteran speaking too loudly, especially given his position in the company where he is privy to confidential information. The Veteran has also reported how his co-workers complain about how loudly he speaks.  For example, in a May 2013 VA audiology progress note, the Veteran reported that his hearing loss is interfering at work, and he has been written up due to talking too loudly.  In an October 2014 private DBQ, the Veteran reported that he has maintained jobs, and that he currently has issues speaking with staff due to his hearing loss.  However, as discussed above, the Board has found that the evidence does not present such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Specifically, because the Veteran's reported difficulties are work are due to difficulties communicating, hearing sounds at specific frequencies and volumes, and identifying spoken words, to include in a real life industrial setting in the presence of environmental noise, the assigned evaluation and the schedular rating criteria for hearing loss contemplate the Veteran's symptoms and occupational impairments.  See Doucette at p. 4.  Because the Board has found that the evidence in this case does not present such an exceptional or unusual disability picture so as to render the regular schedular standards impractical, the second Thun element (whether the claimant's exceptional disability picture exhibits other related factors, such as marked interference with employment or frequent periods of hospitalization) is not reached. 

On review, the Veteran's reported impairments in functioning in his daily life including employment are contemplated by the schedular rating criteria for hearing loss, and the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology pertaining to his service-connected bilateral hearing loss disability, which is manifested by decreased hearing and difficulty understanding speech in various contexts, to include difficulties hearing sound at specific frequencies and volumes and to identify spoken words in social situations and in the everyday work environment in the presence of environmental noise.  For the reasons discussed above, the ratings assigned contemplate the Veteran's disability picture, to include the functional effects thereof. 

Further, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  The Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the Veteran's conditions fail to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  However, in this case, there is no evidence or lay allegation of additional symptoms or disabilities that have not been attributed to a specific service-connected condition (such as tinnitus), or to a condition that has been referred to the AOJ for consideration, or to a condition that has been remanded to the AOJ for issuance of a statement of the case.  The Veteran is currently evaluated for bilateral hearing loss, rated as noncompensable prior to April 30, 2013, and as 10 percent disabling from April 30, 2013; bilateral tinnitus, rated as 10 percent disabling; and, for bilateral flatfeet, rated as noncompensable prior to April 29, 2010, and as 30 percent disabling from April 29, 2010.  However, the Veteran has at no time during the period under consideration indicated that he believes that the schedular criteria for these disabilities, when considered together, do not adequately describe or reflect his symptomatology.  Further, the Veteran has at no point during the current appeal indicated that his service-connected bilateral hearing loss results in further disability or symptoms that have not been attributed to a specific service-connected condition, to a condition that has been referred to the AOJ for consideration, or to a condition that has been remanded to the AOJ for issuance of a statement of the case, when looked at in combination with his bilateral hearing loss.  

For these reasons, the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1).

The Board acknowledges that the record shows that the evidence shows that the Veteran's hearing loss disability impacts his ability to work, as described above.  However, the evidence, such as the July 2014 VA examination, the October 2014 private DBQ, and the October 2010 Board hearing, shows that the Veteran has maintained employment during the appeal period, and there is no indication that he is unable to secure or maintain gainful employment during the appeal period due to his service-connected bilateral hearing loss disability.  There is also no indication that the Veteran has been provided accommodations at work, to include any accommodations that may indicate that the Veteran's work may constitute sheltered employment.  For example, in a May 2013 VA audiology progress note, the Veteran reported that his hearing loss is interfering at work, and he has been written up due to talking too loudly.  Thus, a request for a total disability rating based on individual unemployability (TDIU) due to the service-connected hearing loss disability on appeal has not been expressly raised by a claimant or reasonably raised by the record, and is not on appeal at this time.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record in conjunction with his claim for increased compensation for a bilateral hearing loss disability.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).   



ORDER

Entitlement to an initial compensable disability rating prior to April 30, 2013, and to a disability rating greater than 10 percent from April 30, 2013, for bilateral hearing loss on an extraschedular basis, is denied. 


REMAND

In a March 2015 rating decision, the RO denied entitlement to service connection for acne and for major depressive disorder and panic disorder with alcohol use disorder.  The Veteran submitted a timely notice of disagreement against the March 2015 rating decision in August 2015.  The RO has not yet issued a statement of the case regarding entitlement to service connection for these disabilities.  Accordingly, the Veteran must be issued a statement of the case regarding the same.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case that addresses the issues of (a) entitlement to service connection for acne, and (b) entitlement to service connection for a psychiatric disorder, to include major depressive disorder and panic disorder with alcohol use disorder, and to include as secondary to a service-connected disability.  

Inform the Veteran that he must perfect a timely appeal for this issue to be considered by the Board.  If, and only if, the Veteran perfects the appeal, return the issue to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


